

117 S2421 IS: Smoke Planning and Research Act of 2021
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2421IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Merkley (for himself, Mr. Wyden, Mr. Padilla, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo authorize the Administrator of the Environmental Protection Agency to conduct research on wildfire smoke, and for other purposes.1.Short titleThis Act may be cited as the Smoke Planning and Research Act of 2021.2.Research on wildfire smoke(a)Centers of excellence(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish at institutions of higher education 4 centers, each of which shall be known as a Center of Excellence for Wildfire Smoke, to carry out research relating to—(A)the effects on public health of smoke emissions from wildland fires; and(B)means by which communities can better respond to the impacts of emissions from wildland fires.(2)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $10,000,000 for fiscal year 2022 and each fiscal year thereafter.(b)Research(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall carry out research—(A)to study the health effects of smoke emissions from wildland fires;(B)to develop and disseminate personal and community-based interventions to reduce exposure to and adverse health effects of smoke emissions from wildland fires;(C)to increase the quality of smoke monitoring and prediction tools and techniques; and(D)to develop implementation and communication strategies.(2)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this subsection $20,000,000 for fiscal year 2022 and each fiscal year thereafter.3.Community smoke planning(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a competitive grant program to assist eligible entities described in subsection (b) in developing and implementing collaborative community plans for mitigating the impacts of smoke emissions from wildland fires.(b)Eligible entitiesAn entity that is eligible to submit an application for a grant under subsection (a) is—(1)a State;(2)a unit of local government (including any special district, such as an air quality management district or a school district); or(3)an Indian Tribe.(c)ApplicationsTo be eligible to receive a grant under subsection (a), an eligible entity described in subsection (b) shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(d)Technical assistanceThe Administrator may use amounts made available to carry out this section to provide to eligible entities described in subsection (b) technical assistance in—(1)submitting grant applications under subsection (c); or(2)carrying out projects using a grant under this section.(e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $50,000,000 for fiscal year 2022 and each fiscal year thereafter.